Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeng et al. (US 2014/0217610).
Regarding claim 1, Jeng discloses a semiconductor package, comprising:
an interposer (102) [Fig. 1a];
a die (108), comprising a first surface and a second surface opposite to the first surface, the die bonded to the interposer through the first surface [Fig. 1a];
a protective layer (226), disposed on the second surface of the die [Fig. 1a];
a plurality of first electrical connectors (116) aside the die [Fig. 1a]; and
a first molding material (124), disposed aside the die, the protection layer and the first electrical connectors [Fig. 1a].
Regarding claim 2, Jeng discloses wherein a surface of the first molding material (portion of 124 contacting a vertical sidewall of die 108) is substantially coplanar with a surface of the protective layer (portion of 226 contacting the vertical sidewall of die 108) [Fig. 1a].
Regarding claim 3, Jeng discloses wherein the protective layer (226) is protruded from the first molding material (124) [Fig. 1a].
Regarding claim 4, Jeng discloses wherein the first electrical connectors (116) are protruded from the first molding material [Fig. 1a].
Regarding claim 5, Jeng discloses wherein a material of the protective layer is different from a material of the first molding material [Fig. 1a, and paragraphs 0027 and 0030].
Regarding claim 6, Jeng discloses at least one surface mount device, wherein the at least one surface mount device (104) is disposed opposite to the die with respect to the interposer [Fig. 1a].
Regarding claim 7, Jeng discloses a second molding material (126) encapsulating and covering the surface mount devices [Fig. 1a].
Regarding claim 8, Jeng discloses wherein the die comprises a plurality of second electrical connectors (110) on the first surface, and the die is bonded to and electrically connected to the interposer through the second electrical connectors [Fig. 1a].
Regarding claim 9, Jeng discloses a semiconductor package, comprising:
an interposer (102) [Fig. 1a];
a die (108) bonded to and electrically connected to the interposer, the die having a protective layer (226) thereon [Fig. 1a]; and
a board substrate (112), wherein the interposer is bonded to and electrically connected to the board substrate, and the die is disposed between the interposer and the board substrate and electrically connected to the board substrate through the interposer [Fig. 1a].
Regarding claim 11, Jeng discloses at least one surface mount device (104), wherein the at least one surface mount device is disposed opposite to the die with respect to the interposer [Fig. 1a].
	Regarding claim 13, Jeng discloses wherein the die (108) is disposed in a cavity of the board substrate without being in direct contact with the board substrate (112) [Fig. 1a].
Regarding claim 14, Jeng discloses wherein a sidewall (top surface of the vertical portion) of the protective layer (226) is substantially flush with a sidewall (top surface) of the die (108) [Fig. 1a].
Regarding claim 15, Jeng discloses wherein the die (108) is bonded to the interposer (102) through a plurality of first electrical connectors (110), the interposer is bonded to the board substrate through a plurality of second electrical connectors (116), and the second electrical connectors surround the first electrical connectors [Fig. 1a].
Allowable Subject Matter
Claims 16-20 are allowed.
Claims 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jose R Diaz/           Primary Examiner, Art Unit 2815